Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/27/2020. In virtue of this communication, claims 1, 12, 21- 22 are allowed.
Claims 2-11 and 13-20 have been cancelled.

 Response to Arguments
Applicant's arguments filed on 01/09/2020 with respect to claims 1, 12, and 21- 22 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendment filed on 07/27/2020.

Allowable Subject Matter

Claims 1, 12, and 21- 22 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Holzer et al. (US 2017/0018055), discloses various embodiments of the present invention relate generally to systems and methods for artificially rendering images using viewpoint interpolation and extrapolation. According to particular embodiments, a method includes moving a set of control points perpendicular to a trajectory between a first frame and a second frame, where the first frame includes a first image captured from a first location and the second frame includes a second image captured from a second location. The set of control points is associated with a layer and each control point is moved based on an associated depth of the control point. The method also includes generating an artificially rendered image corresponding to a third location outside of the trajectory by extrapolating individual control points using the set of control points for the third location and extrapolating pixel locations using the individual control points.(Abstract.)
Anderson (US 2005/0088643) discloses The entire right, title and interest in and to this application and all subject matter disclosed and/or claimed therein, including any and all divisions, continuations, reissues, etc., thereof are, effective as of the date of execution of this application, assigned, transferred, sold and set over by the applicant(s) named herein to Deere & Company, a Delaware corporation having offices at Moline, Ill. 61265, U.S.A., together with all rights to file, and to claim priorities in connection with, corresponding patent applications in any and all foreign countries in the name of Deere & Company or otherwise.(Abstract.)
Cho (US 2015/0110414), discloses a method and apparatus for processing an image are provided in which an image including a hole region may be downscaled, prior 
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a method for determining depth information for an image recorded with a portable device comprising: capturing a first image with the portable device at a first time; capturing a second image with the portable device at a second time; determining a change in position of the portable device from motion sensor data comprising gyroscope data from the first time to the second time; identifying a point of interest appearing in both the first image and the second image; determining a projection matrix for the first image and a projection matrix for the second image: calculating depth information for the point of interest by evaluating positions of the point of interest within the first image and the second image with the determined change in position of the portable device, by   
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661